Exhibit 10.2

 



Execution Version

 

FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

THIS FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Security Agreement”) is entered into as of July 10, 2020 by and among each of
the undersigned, and any additional entities which become parties to this
Security Agreement by executing a Security Agreement Supplement hereto in
substantially the form of Annex I hereto (collectively, each a “Grantor”, and
collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the lenders party to the
Credit Agreement referred to below.

 

PRELIMINARY STATEMENT

 

Fiesta Restaurant Group, Inc. (the “Borrower”), each other Grantor as a Loan
Guarantor, the other Loan Parties and the Lenders entered into a Credit
Agreement dated as of November 30, 2017 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Pursuant to the Credit Agreement, the Borrower, certain of its affiliates, and
JPMorgan Chase Bank, N.A., as administrative agent, executed the Pledge and
Security Agreement dated as of November 30, 2017 (such agreement, together with
all amendments and restatements, supplements and other modifications prior to
the date hereof, the “Existing Security Agreement”).

 

The Borrower, the other Grantors, the Lenders and the Administrative Agent are
entering into the Second Amendment to Credit Agreement dated as of July 10, 2020
(the “Second Amendment”). It is a condition precedent to the effectiveness of
the Second Amendment that each Grantor enter into this Security Agreement in
order to induce the Lenders to enter into the Second Amendment and extend credit
to the Borrower under the Credit Agreement and to secure the Secured Obligations
that the Grantors have agreed to guarantee pursuant to Article X of the Credit
Agreement.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement or the Credit Agreement are used herein as
defined in the UCC.

 

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

 

“Account Debtor” means any Person obligated on an Account.

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 1

 

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or, solely
in the case of Section 4.7, outside the United States.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“CFC” means a Subsidiary that is a “controlled foreign corporation” under
Section 957 of the Code.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord or lienholder waiver or other
agreement, in form and substance satisfactory to the Administrative Agent,
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, holder of any lien on any real property or
improvement where any Collateral is located or deemed to be located, or other
similar Person) in possession of any Collateral or any landlord of or holder of
any lien on any real property or improvement where any Collateral is located, as
such landlord or lienholder waiver or other agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Collateral Report” means any certificate, report or other document delivered by
any Grantor to the Administrative Agent or any Lender with respect to the
Collateral pursuant to any Loan Document.

 

“Commercial Tort Claims” means the commercial tort claims as defined in
Article 9 of the UCC, including each commercial tort claim specifically
described on Exhibit I.

 

“Commodity Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among a Grantor, a commodity
intermediary holding such Grantor’s assets in a Commodity Account, including
funds, and commodity contracts, and the Administrative Agent with respect to
collection and control of all commodity contracts, other property and balances
held in or credited to a Commodity Account maintained by such Grantor with such
commodity intermediary.

 

“Commodity Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Confirmatory Grant” shall have the meaning set forth in Section 3.10(e).

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask works, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 2

 

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among a Grantor, a banking institution
holding such Grantor’s funds in a Deposit Account or pursuant to other
arrangement, and the Administrative Agent with respect to collection and control
of all deposits and balances held in or credited to a Deposit Account or other
arrangements maintained by such Grantor with such banking institution.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Equity Interest Rights” means all dividends, instruments or other distributions
and any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest, any right to receive earnings, in which any Grantor
now have or hereafter acquire any right, issued by an issuer of such Equity
Interest, and any right to participate in the management of an issuer of such
Equity Interest.

 

“Event of Default” means an event described in Section 5.1.

 

“Excluded Assets” means

 

(a) any rights or interest in any lease, contract, license or license agreement
covering personal property or Real Property of any Grantor, so long as (x) such
lease, contract, license or license agreement was executed prior to the Second
Amendment Effective Date and (y) under the terms of such lease, contract,
license or license agreement, or Requirement of Law specified in clause (b) of
the definition thereof with respect thereto, for so long as such Requirement of
Law specified in clause (b) of the definition thereof is applicable, the grant
of a security interest or Lien therein to the Administrative Agent is prohibited
(or would render such lease, contract, license or license agreement cancelled,
invalid or unenforceable) and such prohibition has not been or is not waived or
the consent of the other party to such lease, contract, license or license
agreement has not been or is not otherwise obtained; provided that, (i) this
exclusion shall in no way be construed to apply if any such prohibition is
unenforceable under the UCC or any other Requirement of Law specified in clause
(b) of the definition thereof (including any Debtor Relief Law) or so as to
limit, impair or otherwise affect the unconditional continuing security
interests in and Liens for the benefit of the Secured Parties upon any rights or
interests in or to monies due or to become due under any such lease, contract,
license or license agreement (including any receivables);

 

(b) assets owned by any Grantor on the Second Amendment Effective Date and any
proceeds thereof that are subject to a Lien securing any purchase money
Indebtedness or Capital Lease Obligations permitted to be incurred pursuant to
the provisions of the Credit Agreement to the extent and for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money Indebtedness or Capital Lease Obligation)
validly prohibits the creation of any other Lien on such assets and proceeds
(other than to the extent that such prohibition would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction and other than to the
extent all necessary consents to creation, attachment and perfection of the
Administrative Agent’s Liens thereon have been obtained);

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 3

 

 

(c) voting Equity Interests in excess of 66% of the total voting Equity
Interests in any Subsidiary of the Borrower that is also (i) a CFC, (ii) a
Domestic Subsidiary whose immediate parent is a CFC or (iii) any Subsidiary
where all or substantially all of the assets of that Subsidiary (directly or
through Subsidiaries) consists of Equity Interests of one or more Foreign
Subsidiaries that are CFCs; provided, that the foregoing exclusions shall, with
respect to any Foreign Subsidiary (or Domestic Subsidiary of a CFC) that is a
CFC at the time of grant of such pledge or hypothecation, automatically cease to
apply at any time such Foreign Subsidiary is not a CFC;

 

(d) any application for registration of a trademark filed in the United States
Patent and Trademark Office on an intent to use basis to the extent that the
grant of a security interest in any such trademark application would adversely
affect the validity or enforceability or result in cancellation or voiding of
such trademark application, provided, however, that such trademark applications
shall no longer be considered Excluded Assets upon the filing of a Statement of
Use or an Amendment to Allege Use has been filed and accepted in the United
States Patent and Trademark Office; and

 

(e) Excluded Deposit Accounts;

 

provided, that the term “Excluded Assets” shall not include any proceeds and
products of Excluded Assets; it being understood that unless the proceeds and
products of Excluded Assets fall within one of the specific categories of
Excluded Assets listed above, such proceeds and products are specifically
included in the definition of “Collateral”; further provided, that the term
“Excluded Assets” shall not include any assets or properties of the Borrower or
any of its Subsidiaries if such assets or properties or any subset of such (but
only to the extent of such subset) no longer satisfy the criteria set forth in
clauses (a) through (d) above.

 

“Excluded Deposit Accounts” means (a) any deposit account (i) established solely
as a payroll account and other zero-balance disbursement account or (ii) held in
a fiduciary capacity and established in connection with employee benefit plans
in the ordinary course of business or pursuant to applicable legal requirements,
(b) any withholding tax, benefits, escrow, customs, trust or other fiduciary
account, and (c) cafeteria plan flex accounts and similar employee benefit
arrangements to the extent that amounts on deposit therein do not constitute the
property of any Loan Party.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Exhibit Effective Date” means, with respect to any Exhibit, the effective date
of such Exhibit or any restatement of such Exhibit, which effective date shall
be the date of delivery of such Exhibit or restatement (which date of delivery
shall be deemed the date stated on such Exhibit or restatement).

 

“Exhibit Restatement” means a Security Agreement Exhibit Restatement in
substantially the form of Annex II.

 

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

 

“Financial Asset” shall have the meaning set forth in Article 8 of the UCC.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 4

 

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Industrial Designs” means all right, title and interest (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
registered industrial designs and industrial design applications.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC and shall
include any and all rights to receive any payment under any Swap Agreement.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Industrial Designs, Software, Trademarks, Internet Domain Names, Trade
Secrets and IP Licenses.

 

“Internet Domain Name” means all right, title and interest (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property
throughout the world, including all rights to sue or recover at law or in equity
for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right throughout the world.

 

“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Liabilities” mean all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 5

 

 

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of such Grantor’s business.

 

“Patents” mean all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Pledged Collateral” means all Equity Interests, Instruments, Securities and
other Investment Property of the Grantors, whether or not physically delivered
to the Administrative Agent pursuant to this Security Agreement.

 

“Real Property” means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Grantor pursuant to any contract
of sale, lease or other conveyance of any legal interest in any real property to
any Grantor.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Parties” shall have the meaning set forth in the Credit Agreement.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among a Grantor, a securities
intermediary, and the Administrative Agent with respect to collection and
control of Securities, Investment Property, and other property held in or
credited to a Securities Account maintained by such Grantor with such securities
institution.

 

“Securities Accounts” shall have the meaning set forth in Article 8 of the UCC.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 6

 

 

“Trade Secrets” mean all right, title and interest (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to proprietary,
confidential and/or non-public information, however documented, including but
not limited to confidential ideas, know-how, concepts, methods, processes,
formulae, reports, data, customer lists, mailing lists, business plans and all
other trade secrets.

 

“Trademarks” mean all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II
GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets (including all of its interests as a lessee), whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or consigned by or to, or leased from or to, such Grantor, and regardless
of where located (all of which will be collectively referred to as the
“Collateral”), including:

 

(i)all Accounts;

 

(ii)all Chattel Paper;

 

(iii)all Commercial Tort Claims;

 

(iv)all Commodity Accounts;

 

(v)all Copyrights, Patents, Trademarks and Licenses;

 

(vi)all Deposit Accounts;

 

(vii)all Documents;

 

(viii)all Equipment;

 

(ix)all Equity Interests and Equity Interest Rights;

 

(x)all Farm Products;

 

(xi)all Financial Assets;

 

(xii)all Fixtures;

 

(xiii)all General Intangibles;

 

(xiv)all Goods;

 

(xv)all Instruments;

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 7

 

 

(xvi)all Inventory;

 

(xvii)all Investment Property;

 

(xviii)all cash or cash equivalents;

 

(xix)all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

 

(xx)all Securities and Securities Accounts;

 

(xxi)all insurance policies; and

 

(xxii)all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing

 

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding anything herein to the contrary, in no event shall
the Collateral include, and no Grantor shall be deemed to have granted a
security interest in the Excluded Assets.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the Secured
Parties that:

 

3.1. Title, Authorization, Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by proper corporate, limited liability company,
partnership or other applicable proceedings of such Grantor, and this Security
Agreement constitutes a legal valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. When (a) certificates evidencing
all authorized, issued and outstanding shares of capital stock and other Equity
Interests that are a Security and are included in Collateral are delivered to
the Administrative Agent and (b) financing statements have been filed,
registered or recorded (as applicable) in the appropriate offices against such
Grantor in the locations listed on Exhibit H, then the Administrative Agent will
have a fully perfected first priority security interest in that Collateral of
such Grantor in which a security interest may be perfected by possession and
filing, subject only to Liens permitted under Section 4.1(e).

 

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state or jurisdiction of
organization, the organizational number issued to it by its state or
jurisdiction of organization and its federal employer identification number or
similar are set forth on Exhibit A.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 8

 

 

3.3. Principal Location. As of each Exhibit Effective Date, such Grantor’s
mailing address, which shall be its address for notices and other communications
provided for herein and the location of its place of business (if it has only
one) or its chief executive office (if it has more than one place of business),
are disclosed in Exhibit A; as of each Exhibit Effective Date, such Grantor has
no other places of business or maintains any operations or business at any other
location except those set forth in Exhibit A. As of each Exhibit Effective Date,
all records related to such Grantor’s business and operations, including all
Collateral, are located at the address described in Exhibit A.

 

3.4. Collateral Locations. As of each Exhibit Effective Date, all of such
Grantor’s locations where Collateral is located are listed on Exhibit A. As of
each Exhibit Effective Date, all of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VI(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VI(c) of Exhibit A.

 

3.5. Deposit Accounts; Securities Accounts; and Commodity Accounts. As of each
Exhibit Effective Date, all of such Grantor’s Deposit Accounts, Securities
Accounts and Commodity Accounts are listed on Exhibit B. When the Administrative
Agent obtains control of such Deposit Accounts, Securities Accounts and
Commodities Accounts and the financial institution, securities intermediary or
commodity intermediary, as applicable, at which each such Deposit Account,
Securities Account or Commodity Account, as applicable, is maintained
acknowledges such control, the Administrative Agent will have a fully perfected
first priority security interest in such Deposit Account, Securities Account or
Commodity Account, as applicable, and all property credited to such Deposit
Account, Securities Account or Commodity Account, as applicable.

 

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. As of each Exhibit Effective Date, such Grantor has not, during
the past five years, been organized as a type of entity other than as set forth
on Exhibit A, been organized under the laws of any jurisdiction other than as
set forth on Exhibit A, been known by or used any other corporate or fictitious
name, or been a party to any (a) merger or consolidation, (b) acquisition, or
acquired any property except in the ordinary course of business or (c) asset
securitization or similar transaction.

 

3.7. Letter-of-Credit Rights and Chattel Paper. As of each Exhibit Effective
Date, Exhibit C lists all Letter-of-Credit Rights and Chattel Paper of such
Grantor. All action by such Grantor necessary or desirable to protect and to
perfect the Administrative Agent’s Lien on each item listed on Exhibit C
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Administrative
Agent will have a fully perfected first priority security interest in the
Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).

 

3.8. Accounts and Chattel Paper.

 

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all records of such Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Administrative Agent by
such Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 9

 

 

(b) With respect to its Accounts, (i)  all Accounts represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment and disclosed to the Administrative Agent; (iii) to
such Grantor’s knowledge, there are no facts, events or occurrences which in any
way impair the validity or enforceability thereof or could reasonably be
expected to reduce the amount payable thereunder as shown on such Grantor’s
books and records and any invoices, statements with respect thereto; (iv) such
Grantor has not received any notice of proceedings or actions which are
threatened or pending against any Account Debtor which might result in any
material adverse change in such Account Debtor’s financial condition; and
(v) such Grantor has no knowledge that any Account Debtor has become insolvent
or is generally unable to pay its debts as they become due.

 

(c) In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices and statements with respect thereto are actually and absolutely
owing to such Grantor as indicated thereon and are not in any way contingent,
and (ii) to such Grantor’s knowledge, all Account Debtors have the capacity to
contract.

 

3.9. Inventory. With respect to any of its Inventory (other than food and other
Inventory that is perishable in the ordinary course of business) (a) as of each
Exhibit Effective Date, such Inventory (other than Inventory in transit) is
located at one of such Grantor’s locations set forth on Exhibit A, (b) no
Inventory (other than Inventory in transit) is now, or shall at any time or
times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the security interest granted to the
Administrative Agent hereunder, for the benefit of the Administrative Agent and
Secured Parties, and Permitted Liens, (d) such Inventory is of good and
merchantable quality, free from any defects, (e) such Inventory is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies to any third
party upon such sale or other disposition, (f) such Inventory has been produced
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder, and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Administrative
Agent following an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any contract or agreement to
which such Grantor is a party or to which such property is subject.

 

3.10. Intellectual Property.

 

(a) As of each Exhibit Effective Date, Exhibit D contains a complete and
accurate listing of the following Intellectual Property such Grantor owns,
licenses or otherwise has the right to use: (i) Intellectual Property that is
registered or subject to applications for registration, (ii) Internet Domain
Names and (iii) Material Intellectual Property and material Software, separately
identifying that owned and licensed to such Grantor and including for each of
the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in which
such item has been registered or otherwise arises or in which an application for
registration has been filed, (4) as applicable, the registration or application
number and registration or application date and (5) any IP Licenses or other
rights (including franchises) granted by such Grantor with respect thereto. Such
Grantor owns directly or is entitled to use, by license or otherwise, all
Material Intellectual Property necessary for the conduct of such Grantor’s
business as currently conducted. All of the U.S. registrations, applications for
registration or applications for issuance of the Material Intellectual Property
are in good standing and are recorded or in the process of being recorded in the
name of such Grantor.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 10

 

 

(b) As of each Exhibit Effective Date, all Material Intellectual Property owned
by such Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned. None of
the following shall limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property: (i) the consummation of the transactions contemplated by any Loan
Documents or (ii) any holding, decision, judgment or order rendered by any
Governmental Authority. There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor. To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Intellectual Property of such Grantor.

 

(c) Such Grantor has taken or caused to be taken steps so that none of its
Intellectual Property, the value of which to such Grantor is contingent upon
maintenance of the confidentiality thereof, has been disclosed by such Grantor
to any Person other than employees, contractors, customers, representatives and
agents of such Grantor who are parties to customary confidentiality and
nondisclosure agreements with such Grantor. Each employee and contractor of such
Grantor involved in development or creation of any Material Intellectual
Property has assigned any and all inventions and ideas of such Person in and to
such Intellectual Property to such Grantor.

 

(d) No settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by such Grantor or exist to which such Grantor
is bound that adversely affect its rights to own or use any Intellectual
Property except as could not be reasonably expected to result in a Material
Adverse Effect, in each case individually or in the aggregate.

 

(e) This Security Agreement is effective to create a valid and continuing Lien
on such Copyrights, IP Licenses, Patents and Trademarks and, upon filing,
registration or recordation with the Applicable IP Office of the Confirmatory
Grant of Security Interest in Copyrights, the Confirmatory Grant of Security
Interest in Patents and the Confirmatory Grant of Security Interest in
Trademarks (each, a “Confirmatory Grant”), and the filing of appropriate
financing statements in the jurisdictions listed in Exhibit H hereto, all action
necessary or desirable to protect and perfect the security interest in, to and
on such Grantor’s Patents, Trademarks, Copyrights, or IP Licenses have been
taken and such perfected security interest is enforceable as such as against any
and all creditors of and purchasers from such Grantor. Such Grantor has no
interest in any Copyright that is necessary in connection with the operation of
such Grantor’s business, except for those Copyrights identified in Exhibit D
attached hereto which have been registered with the United States Copyright
Office.

 

3.11. Filing Requirements. As of each Exhibit Effective Date, none of its
Equipment is covered by any certificate of title, except for the vehicles
described in Part I of Exhibit E. As of each Exhibit Effective Date, none of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D. On the Second Amendment
Effective Date, the county and street address of each property on which any
Fixtures are located is set forth in Exhibit F together with the name and
address of the record owner of each such property. On August 10, 2020 (or such
later date agreed to in writing by the Administrative Agent) and as of each
Exhibit Effective Date thereafter, the legal description (in the case of each
real property owned by a Grantor), county and street address of each property on
which any Fixtures are located is set forth in Exhibit F together with the name
and address of the record owner of each such property

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 11

 

 

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements
(a) naming the Administrative Agent on behalf of the Secured Parties as the
secured party and (b) in respect to other Liens permitted under Section 6.02 of
the Credit Agreement.

 

3.13. Pledged Collateral.

 

(a) As of each Exhibit Effective Date, Exhibit G sets forth a complete and
accurate list of all of the Pledged Collateral owned by such Grantor. As of each
Exhibit Effective Date, such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit G as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Secured Parties
hereunder and Permitted Liens. Such Grantor further represents and warrants that
(i) all Pledged Collateral owned by it constituting an Equity Interest has been
(to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized, validly issued, are fully paid and non-assessable,
(ii) with respect to any certificates delivered to the Administrative Agent
representing an Equity Interest, either such certificates are Securities as
defined in Article 8 of the UCC as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Administrative Agent so that the Administrative Agent may take
steps to perfect its security interest therein as a General Intangible,
(iii) all such Pledged Collateral held by a securities intermediary is covered
by a Securities Account Control Agreement among such Grantor, the securities
intermediary and the Administrative Agent pursuant to which the Administrative
Agent has Control and (iv) all Pledged Collateral which represents Indebtedness
owed to such Grantor has been duly authorized, authenticated or issued and
delivered by the issuer of such Indebtedness, is the legal, valid and binding
obligation of such issuer and such issuer is not in default thereunder.

 

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 12

 

 

(c) As of each Exhibit Effective Date, except as set forth in Exhibit G, such
Grantor owns 100% of the issued and outstanding Equity Interests which
constitute Pledged Collateral owned by it and none of the Pledged Collateral
which represents Indebtedness owed to such Grantor is subordinated in right of
payment to other Indebtedness or subject to the terms of an indenture.

 

ARTICLE IV
COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such additional Grantor agrees that:

 

4.1. General.

 

(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Administrative Agent with sufficient copies for each of the Lenders, such
reports relating to such Collateral as the Administrative Agent shall from time
to time request.

 

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Administrative Agent may be filed
in any filing office in any UCC jurisdiction and may (i) indicate such Grantor’s
Collateral (1) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information described in the foregoing sentence to the Administrative
Agent promptly upon request. Such Grantor also ratifies its authorization for
the Administrative Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

 

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
requests, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may reasonably specify. Such Grantor also
agrees to take any and all actions necessary to defend title to the Collateral
against all Persons and to defend the security interest of the Administrative
Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 13

 

 

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral except for dispositions specifically permitted
pursuant to Section 6.04 of the Credit Agreement.

 

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens permitted under Section 6.02 of the Credit
Agreement.

 

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent or any of its Affiliates on behalf of the Secured Parties
as the secured party, and (ii) in respect to other Liens permitted under
Section 6.02 of the Credit Agreement. Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement without the prior written consent of the
Administrative Agent, subject to such Grantor’s rights under Section 9-509(d)(2)
of the UCC.

 

(g) Locations. Such Grantor will not (i) maintain any Collateral owned by it
having a fair market value in excess of $3,000,000 at any location other than
those locations listed on Exhibit A or disclosed to Administrative Agent
pursuant to clause (ii) of this Section, (ii) otherwise change, or add to, other
than in the ordinary course of business and in accordance with past practices,
such locations without giving the Administrative Agent not less than 30 days’
prior written notice (or such shorter period as agreed to by the Administrative
Agent), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.

 

(h) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

 

4.2. Receivables.

 

(a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence and continuation
of an Event of Default, such Grantor may reduce the amount of Accounts arising
from the sale of Inventory in accordance with its present policies and in the
ordinary course of business.

 

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

 

(c) Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
immediately upon its request after the occurrence and during the continuation of
an Event of Default duplicate invoices with respect to each Account owned by it
bearing such language of assignment as the Administrative Agent shall specify.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 14

 

 

(d) Disclosure of Counterclaims on Receivables. If (i) any material discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any material dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened with respect to any such Receivable, such
Grantor will promptly disclose such fact to the Administrative Agent in writing.

 

(e) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act. The requirement in the preceding sentence shall not apply
to the extent that such amount, together with all amounts payable evidenced by
Electronic Chattel Paper or any transferable record in which the Administrative
Agent has not been vested control within the meaning of the statutes described
in the immediately preceding sentence, does not exceed $3,000,000 in the
aggregate for all Grantors.

 

4.3. Inventory and Equipment.

 

(a) Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment in good repair and
working and saleable condition, except for damaged or defective goods arising in
the ordinary course of such Grantor’s business and except for ordinary wear and
tear in respect of the Equipment; provided, however, that this Section 4.3(a)
shall not be applicable to food or other Inventory that perishable in the
ordinary course of business.

 

(b) Perpetual Inventory System. Such Grantor will maintain a perpetual inventory
reporting system at all times.

 

(c) Equipment. Such Grantor shall promptly inform the Collateral Agent of any
additions to its Equipment which require a filing or other notice or action
(other than the filing of a financing statement pursuant to the UCC) to perfect
a security interest in such Equipment. Such Grantor shall not permit any
Equipment to become a fixture with respect to real property or to become an
accession with respect to other personal property with respect to which real or
personal property the Administrative Agent does not have a Lien. Such Grantor
will not, without the Administrative Agent’s prior written consent, alter or
remove any identifying symbol or number on any of such Grantor’s Equipment
constituting Collateral.

 

(d) Titled Vehicles; Aircraft. Such Grantor will give the Administrative Agent
notice of its acquisition of any vehicle covered by a certificate of title and
any interest in an aircraft and deliver to the Administrative Agent, upon
request, the original of any title certificate and other title document related
to such vehicle or aircraft and provide and/or file all other documents or
instruments necessary to have the Lien of the Administrative Agent noted on any
such certificate or with the appropriate federal or state office and, if
applicable, the International Registry of Mobile Assets.

 

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting or evidencing Collateral owned by it (if any then
exist) having a face value either individually or in the aggregate in excess of
$3,000,000 (other than Equity Interests of a Subsidiary) for all such Grantors,
which shall not bear any legend not acceptable to the Administrative Agent,
together with powers, undated and executed in blank, (b) hold in trust for the
Administrative Agent upon receipt and to the extent that any such Chattel Paper,
Securities and Instruments have a face value either individually or in the
aggregate in excess of $3,000,000 (other than Equity Interests of a Subsidiary)
for all such Grantors immediately thereafter deliver to the Administrative Agent
any Chattel Paper, Securities and Instruments constituting or evidencing
Collateral, and cause each issuer of Pledged Collateral to execute and deliver a
confirmation of pledge in form and substance satisfactory to the Administrative
Agent, (c) upon the Administrative Agent’s request, deliver to the
Administrative Agent (and thereafter hold in trust for the Administrative Agent
upon receipt and immediately deliver to the Administrative Agent) any Document
evidencing or constituting Collateral.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 15

 

 

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a Securities Account Control Agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, giving the Administrative Agent Control.

 

4.6. Pledged Collateral.

 

(a) Changes in Capital Structure of Issuers. Except as permitted under Section
6.04 of the Credit Agreement, such Grantor will not (i) permit or suffer any
issuer of an Equity Interest constituting Pledged Collateral owned by it to
dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets permitted pursuant to Section 4.1(d)) or merge or consolidate
with any other entity, or (ii) vote any such Pledged Collateral in favor of any
of the foregoing.

 

(b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor.

 

(c) Registration of Pledged Collateral. Upon the occurrence and during the
continuance of an Event of Default, such Grantor will permit any registerable
Pledged Collateral to be registered in the name of the Administrative Agent or
its nominee at any time at the option of the Required Lenders.

 

(d) Exercise of Rights in Pledged Collateral.

 

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Administrative Agent
in respect of such Pledged Collateral.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 16

 

 

(ii) Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting Pledged Collateral as if it
were the absolute owner thereof.

 

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

 

(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

(e) Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.

 

4.7. Intellectual Property.

 

(a) After any change to Exhibit D (or the information required to be disclosed
thereon), the applicable Grantor shall provide the Administrative Agent
notification thereof in the next compliance certificate required to be delivered
under the Credit Agreement and the respective Confirmatory Grant as described in
this Section 4.7 and any other documents that Administrative Agent reasonably
requests with respect thereto.

 

(b) Such Grantor shall (and shall cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property owned by it
in order to maintain such Trademark in full force and effect with respect to
each class of goods for which such Trademark is currently used, free from any
claim of abandonment for non-use, (2) maintain at least the same standards of
quality of products and services offered under such Trademark as are currently
maintained, (3) use such Trademark with the appropriate notice of registration
and all other notices and legends required by applicable Requirements of Law and
(4) not adopt or use any other Trademark that is confusingly similar or a
colorable imitation of such Trademark unless Administrative Agent shall obtain a
perfected security interest in such other Trademark pursuant to this Security
Agreement and (ii) not do any act or omit to do any act whereby (w) such
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, impaired or harmed in any way, (x) any Patent included in the
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, (y) any portion of the Copyrights included
in the Material Intellectual Property may become invalidated, otherwise impaired
or fall into the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 17

 

 

(c) Such Grantor shall notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Patent, Trademark or Copyright, or other Material Intellectual Property owned by
it may become forfeited, misused, unenforceable, abandoned or dedicated to the
public, or of any adverse determination or development regarding the validity or
enforceability or Such Grantor’s ownership of, interest in, right to use,
register, own or maintain any Patent, Trademark or Copyright or other Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable
IP Office). Such Grantor shall take all actions that are necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application
(and to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property
owned by it.

 

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of Such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take all
actions as it deems appropriate to protect such Material Intellectual Property,
which may include, if necessary, promptly suing for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Administrative Agent shall reasonably deem appropriate under the
circumstances to protect such Material Intellectual Property.

 

(e) Such Grantor shall execute and deliver to the Administrative Agent in form
and substance reasonably acceptable to the Administrative Agent and suitable for
(i) filing in the Applicable IP Office the respective Confirmatory Grant in form
and substance acceptable to the Administrative Agent for all Copyrights,
Trademarks and Patents of such Grantor.

 

(f) Such Grantor shall take all actions commercially reasonably necessary or
reasonably requested by the Administrative Agent to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of all Material Intellectual Property owned by it (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings.

 

4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within two Business Days after the same is acquired by it, notify the
Administrative Agent of any Commercial Tort Claim acquired by it and, unless the
Administrative Agent otherwise consents, such Grantor shall enter into an
amendment to this Security Agreement, in the form of Exhibit J hereto, granting
to Administrative Agent a first priority security interest in such commercial
tort claim.

 

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit, it shall promptly, and in any event within two (2) Business
Days after becoming a beneficiary, notify the Administrative Agent thereof and
cause the issuer and/or confirmation bank to (i) consent to the assignment of
any Letter-of-Credit Rights to the Administrative Agent and (ii) agree to direct
all payments thereunder to a Deposit Account at the Administrative Agent or
subject to a Deposit Account Control Agreement for application to the Secured
Obligations, in accordance with the Credit Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 18

 

 

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law.

 

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

 

4.12. Insurance. (a) In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.

 

(b) All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Secured Parties) as an additional insured or as
lender’s loss payee, as applicable, and shall contain lender loss payable
clauses or mortgagee clauses, through endorsements in form and substance
satisfactory to the Administrative Agent, which provide that: (i) all proceeds
thereunder with respect to any Collateral shall be payable to the Administrative
Agent; (ii) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy; and (iii) such policy
and lender loss payable or mortgagee clauses may be canceled, amended, or
terminated only upon at least thirty (30) days prior written notice given to the
Administrative Agent.

 

(c) All premiums on any such insurance shall be paid when due by such Grantor,
and copies of the policies delivered to the Administrative Agent. If such
Grantor fails to obtain or maintain any insurance as required by this Section,
the Administrative Agent may obtain such insurance at the Borrower’s expense. By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Default arising from a Grantor’s failure to maintain such insurance
or pay any premiums therefor.

 

4.13. Collateral Access Agreements. Subject to Section 5.17 of the Credit
Agreement, such Grantor shall use commercially reasonable efforts to obtain a
Collateral Access Agreement from the lessor of each leased property, mortgagee
of owned property or bailee or consignee with respect to any warehouse,
processor or converter facility or other location where Collateral having a fair
market value in excess of $3,000,000 is stored or located, which agreement or
letter shall provide access rights, contain a waiver or subordination of all
Liens or claims that the landlord, mortgagee, bailee or consignee may assert
against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 19

 

 

4.14. Deposit Account Control Agreements; Securities Account Control Agreements
and Commodity Account Control Agreement. Subject to Section 5.17 of the Credit
Agreement, such Grantor will provide to the Administrative Agent, (a) a Deposit
Account Control Agreement duly executed on behalf of each financial institution
holding a Deposit Account (other than an Excluded Deposit Account), (b) a
Securities Account Control Agreement duly executed on behalf of each securities
intermediary holding a Securities Account, Financial Asset or other Investment
Property and (c) a Commodity Account Control Agreement duly executed on behalf
of each commodity intermediary holding a Commodity Account.

 

4.15. Change of Name or Location; Change of Fiscal Year. Such Grantor shall not
(a) change its name as it appears in official filings in the state or
jurisdiction of its incorporation or organization, (b) change its chief
executive office, principal place of business, mailing address, corporate
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning the Collateral as set forth in this Security
Agreement, (c) change the type of entity that it is, or (d) change its state or
jurisdiction of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least thirty (30) days prior written
notice of such change and the Administrative Agent shall have acknowledged in
writing that either (1) such change will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (2) any reasonable action requested by the Administrative Agent
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of the Secured Parties, in any Collateral), provided that, any new
location shall be in the continental U.S. Such Grantor shall not change its
fiscal year which currently ends on the Sunday closest to December 31.

 

4.16. Changes to Representations, Exhibits. Concurrently with the delivery of
any quarterly financial statements delivered pursuant to Section 5.01(b) of the
Credit Agreement and at any time and from time to time at the Administrative
Agent’s request during the existence and during the continuance of an Event of
Default, to the extent that any information disclosed on any Exhibit to this
Security Agreement changed during the Borrower’s most recent fiscal quarter
covered by such financial statements, each such Grantor shall deliver to the
Administrative Agent an Exhibit Restatement with respect to the affected
Exhibits (which Exhibit Restatement shall restate (and not supplement) each such
Exhibit in its entirety); provided, the delivery of any updated Exhibit shall
(a) not be deemed a waiver or termination of any (i) obligation of any Grantor
under any Loan Document, or (ii) representation or warranty of any Grantor with
respect to an Exhibit during the period such Exhibit was effective, and (b) be
effective on the Exhibit Effective Date of such updated Exhibit. Each Grantor
shall promptly notify the Administrative Agent of any change in any
representation herein and any information on any Exhibit hereto if such change
could reasonably be expected to have a Material Adverse Effect. Each
representation and warranty made as of a particular Exhibit Effective Date, or
as of any date thereafter until the next Exhibit Effective Date, shall be deemed
made as of such Exhibit Effective Date until the Exhibit Effective Date of the
next effective succeeding restated Exhibit. Notwithstanding the restatement of
an Exhibit pursuant to this Section 4.16, each restated Exhibit shall remain a
part of this Security Agreement and effective as to the period provided in this
Section 4.16. Each Grantor hereby (a) irrevocably authorizes the Borrower to
restate any Exhibit to this Security Agreement (including any Exhibit that may
contain information as to such authorizing Grantor) without the joinder or
consent of or notice to such authorizing Grantor, (b) irrevocably authorizes the
Administrative Agent to attach each restated Exhibit to this Security Agreement,
and (c) ratifies and affirms each of its obligations pursuant to this Agreement,
as it may be amended from time to time by the restatement of any Exhibit
(notwithstanding if such authorizing Grantor’s copy of this Security Agreement
does not have attached to it all Exhibits). Each Grantor shall, if requested by
the Administrative Agent, join as a party to any Exhibit Restatement.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 20

 

 

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES

 

5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

 

(a) Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.

 

(b) Any Grantor shall fail to observe or perform any of the terms or provisions
of Article IV.

 

(c) Any Grantor shall fail to observe or perform any of the terms or provisions
of this Security Agreement (other than a breach which constitutes an Event of
Default under any other Section of this Article V), and such failure shall
continue unremedied for a period of ten (10) days after the earlier of knowledge
of such breach or notice thereof from the Administrative Agent.

 

(d) The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

 

(e) Any Equity Interest which is included within the Collateral shall at any
time constitute a Security or the issuer of any such Equity Interest shall take
any action to have such interests treated as a Security unless (i) all
certificates or other documents constituting such Security have been delivered
to the Administrative Agent and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Administrative Agent has
entered into a Securities Account Control Agreement with the issuer of such
Security or with a securities intermediary relating to such Security and such
Security is defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise.

 

5.2. Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise any or all of the following rights and
remedies:

 

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;

 

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

 

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement, Securities Account Control Agreement, Commodity
Account Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 21

 

 

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein and except as may be required under the UCC or other applicable law),
demand or advertisement of any kind to any Grantor or any other Person, enter
the premises of any Grantor where any Collateral is located (through self-help
and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and

 

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

 

(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

 

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption each Grantor hereby expressly
releases.

 

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

 

(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been Paid in Full, there remain Swap Agreement Obligations
outstanding, the Required Lenders may exercise the remedies provided in this
Section 5.2 upon the occurrence of any event which would allow or require the
termination or acceleration of any Swap Agreement Obligations pursuant to the
terms of the Swap Agreement.

 

(f) Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 22

 

 

(g) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

 

(h) To the extent not prohibited by applicable law, each Grantor hereby agrees
that any provision of any of the certificate or articles of incorporation,
certificate of formation or organization, or certificate of limited partnership
of any issuer of Pledged Collateral, the bylaws, limited liability company
agreement or partnership agreement of such issuer, any designation of rights or
similar agreement with respect to any Equity Interest of such issuer, any voting
or similar equityholder agreement with respect to such issuer or any other
organization or governance document with respect to such issuer, or any
applicable law that in any manner restricts, prohibits or provides conditions to
(i) the grant of a Lien on any Security or Equity Interest of or any other
interest in such issuer, (ii) any transfer of any Security or Equity Interest of
or any other interest in such issuer, (iii) any change in management or control
of such issuer, or (iv) any other exercise of any rights of the Administrative
Agent pursuant to this Security Agreement, any other Loan Document or law shall
not apply to (A) the grant of any Lien hereunder, (B) the execution, delivery
and performance of this Security Agreement by such Grantor, (C) the foreclosure
or other realization upon any interest in any Collateral, or (D) the admission
of the Administrative Agent or its assignee or any other holder of any
Collateral as an equityholder of such issuer and the exercise of all rights of
an equityholder of such issuer. Furthermore, each Grantor agrees that it will
not permit any amendment to or restatement of any of the certificate or articles
of incorporation, certificate of formation or organization, or certificate of
limited partnership of any issuer of Collateral, the bylaws, limited liability
company agreement or partnership agreement of such issuer, any designation of
rights or similar agreement with respect to any Equity Interest of such issuer,
any voting or similar equityholder agreement with respect to such issuer, any
other organization or governance document with respect to such issuer in any
manner to adversely affect the Administrative Agent’s ability to foreclose or
otherwise realize on any Collateral or which conflicts with the provisions of
this Section without the prior written consent of the Administrative Agent.

 

5.3. Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuance of a Default, each Grantor
will:

 

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere;

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 23

 

 

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

 

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

 

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and

 

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent and
each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.

 

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies (including in order to take possession of, collect,
receive, assemble, process, appropriate, remove, realize upon, sell, assign,
convey, transfer or grant options to purchase any Collateral), each Grantor
hereby (a) grants to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, an irrevocable, nonexclusive
worldwide license (exercisable without payment of royalty or other compensation
to any Grantor), including in such license the right to use, license, sublicense
or practice any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer Software and programs used for the compilation or printout
thereof and (b) irrevocably agrees that the Administrative Agent may sell any of
such Grantor’s Inventory directly to any person, including without limitation
persons who have previously purchased the Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may (but shall have no obligation to) finish any work in process and affix
any Trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein. Each licenses, sub-license, or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure or waiver of an Event of Default.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 24

 

 

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1. Account Verification. The Administrative Agent may at any time after the
occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

 

6.2. Authorization for Administrative Agent to Take Certain Action.

 

(a) Each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney-in-fact (i) to endorse and
collect any cash constituting Collateral or proceeds of the Collateral, (ii) to
file any financing statement with respect to the Collateral and to file any
other financing statement or amendment of a financing statement (which does not
add new collateral or add a debtor) in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Administrative Agent’s security interest in
the Collateral, (iii) in the case of any Intellectual Property owned by or
licensed to a Grantor, execute, deliver and have recorded any document that the
Administrative Agent may request to evidence, effect, publicize or record the
Administrative Agent’s security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby, (iv) to contact and enter into one or more agreements with the issuers
of uncertificated securities which are Pledged Collateral or with securities
intermediaries holding Pledged Collateral as may be necessary or advisable to
give the Administrative Agent Control over such Pledged Collateral, (v) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens that are permitted under Section 6.02 of the Credit
Agreement), (vi) to contact Account Debtors for any reason, (vii) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (viii) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (ix) to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (x) to settle, adjust, compromise, extend or renew the Receivables,
(xi) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor or any issuer
of Pledged Collateral of such Grantor, (xiii) to prepare, file and sign such
Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, (xiv) to change the address
for delivery of mail addressed to such Grantor to such address as the
Administrative Agent may designate and to receive, open and dispose of all mail
addressed to such Grantor, and (xv) to do all other acts and things necessary to
carry out this Security Agreement; and such Grantor agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 25

 

 

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and Secured Parties, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent agrees that, except for the
powers granted in Section 6.2(a)(i)-(v) and Section 6.2(a)(xv), it shall not
exercise any power or authority granted to it unless an Event of Default has
occurred and is continuing.

 

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) OF SUCH GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE
RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS AND OTHER HOLDERS OF EQUITY INTERESTS, CALLING
SPECIAL MEETINGS OF SHAREHOLDERS AND OTHER HOLDERS OR EQUITY INTERESTS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

 

6.4. Nature of Appointment; Limitation of Duty. EACH APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY (INCLUDING EACH SEPARATE POWER OR DOCUMENT) AND
ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NONE OF
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY OTHER SECURED PARTY, ANY OF THEIR
RESPECTIVE AFFILIATES, OR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

ARTICLE VII
GENERAL PROVISIONS

 

7.1. Waivers. Except as may be required under the UCC or other applicable law,
each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
the UCC or other applicable law, any notice made shall be deemed reasonable if
sent to Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such
Secured Party as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any other Secured Party, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 26

 

 

7.2. Limitation on Administrative Agent’s and Secured Parties’ Duty with Respect
to the Collateral. The Administrative Agent shall have no obligation to clean-up
or otherwise prepare the Collateral for sale. The Administrative Agent and each
other Secured Party shall use reasonable care with respect to the Collateral in
its possession or under its control. Neither the Administrative Agent nor any
other Secured Party shall have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Administrative Agent or such other Secured Party, or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto except as may be required under the UCC or other applicable
law. To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the
Administrative Agent (i) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 27

 

 

7.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

7.4. Secured Party Performance of Grantor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 7.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

 

7.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 7.7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent or the other Secured Parties to
seek and obtain specific performance of other obligations of the Grantors
contained in this Security Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against the Grantors.

 

7.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.

 

7.7. No Waiver; Amendments; Cumulative Remedies. No failure or delay by the
Administrative Agent or any other Secured Party in exercising any right or power
under this Security Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the other Secured Parties hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Security Agreement or consent
to any departure by the Grantor therefrom shall in any event be effective unless
in writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 28

 

 

7.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction, and
to this end the provisions of this Security Agreement are declared to be
severable.

 

7.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

7.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

 

7.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

7.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees) paid or incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement and, to the extent provided in the Credit
Agreement in the audit, analysis, administration, collection, preservation or
sale of the Collateral (including the expenses and charges associated with any
periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 29

 

 

7.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

 

7.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until all of the Secured Obligations have been Paid in
Full.

 

7.15. Entire Agreement; Restatement. This Security Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantors and
the Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral. This Security Agreement is an amendment and
restatement of the Existing Security Agreement. The parties hereto intend this
Security Agreement to be an amendment and restatement, and not a release or
novation, of the Existing Security Agreement. All Liens and security interests
granted pursuant to the Existing Security Agreement are continued by this
Security Agreement and ratified.

 

7.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

7.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

7.18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 30

 

 

7.19. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the other Secured Parties, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, fees, costs, and expenses of any kind and nature (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Administrative Agent or any Secured Party is a party thereto) imposed
on, incurred by or asserted against the Administrative Agent or the other
Secured Parties, or their respective successors, assigns, agents and employees,
in any way relating to or arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the other Secured Parties or any
Grantor, and any claim for Patent, Trademark or Copyright infringement).

 

7.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

7.21. Lien Absolute. All rights of the Administrative Agent hereunder, and all
obligations of the Grantors hereunder, shall be absolute and unconditional
irrespective of:

 

(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

 

(c) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Secured Obligations;

 

(d) the insolvency of any Person; or

 

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Grantor.

 

7.22. Release. Each Grantor consents and agrees that the Administrative Agent
may at any time, or from time to time, in its discretion:

 

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 31

 

 

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Collateral), or any part thereof, by whomsoever deposited, which is
now or may hereafter be held by the Administrative Agent in connection with all
or any of the Secured Obligations; all in such manner and upon such terms as the
Administrative Agent may deem proper, and without notice to or further assent
from any Grantor, it being hereby agreed that each Grantor shall be and remain
bound upon this Security Agreement, irrespective of the value or condition of
any of the Collateral, and notwithstanding any such change, exchange,
settlement, compromise, surrender, release, renewal or extension, and
notwithstanding also that the Secured Obligations may, at any time, exceed the
aggregate principal amount thereof set forth in the Credit Agreement, or any
other agreement governing any Secured Obligations.

 

ARTICLE VIII
NOTICES

 

8.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement, provided that notices to the Grantor shall be sent to the Grantor at
its mailing address set forth in Exhibit A hereto.

 

8.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

 

ARTICLE IX
THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

 

[Signature Page Follows]

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 32

 

 

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

  GRANTORS:         FIESTA RESTAURANT GROUP, INC.,   a Delaware corporation    
    By: /s/ Dirk Montgomery   Name: Dirk Montgomery   Title: Senior Vice
President, Chief Financial  Officer and Treasurer         CABANA BEVERAGES,
INC.,   a Texas corporation         By: /s/ Louis DiPietro   Name:  Louis
DiPietro   Title: President         CABANA BEVCO LLC,   a Texas limited
liability company         By: /s/ Louis DiPietro   Name: Louis DiPietro   Title:
Manager         CABANA GRILL, INC.,   a Delaware corporation         By: /s/
Dirk Montgomery   Name: Dirk Montgomery   Title: Senior Vice President, Chief
Financial  Officer and Treasurer

 

Annex II – Exhibit Restatement (Security Agreement) – Signature Page

 



 

 

 



  POLLO TROPICAL MANAGEMENT, LLC,   a Texas limited liability company        
By: /s/ Louis DiPietro   Name: Louis DiPietro   Title: Manager         POLLO
TROPICAL BEVERAGES, LLC,   a Texas limited liability company         By: /s/
Louis DiPietro   Name: Louis DiPietro   Title: Manager         POLLO FRANCHISE,
INC.,   a Florida corporation         By: /s/ Dirk Montgomery   Name:  Dirk
Montgomery   Title: Senior Vice President, Chief Financial  Officer and
Treasurer         POLLO OPERATIONS, INC.,   a Florida corporation         By:
/s/ Dirk Montgomery   Name: Dirk Montgomery   Title: Senior Vice President,
Chief Financial  Officer and Treasurer         TACO CABANA, INC.,   a Delaware
corporation         By: /s/ Dirk Montgomery   Name: Dirk Montgomery   Title:
Senior Vice President, Chief Financial  Officer and Treasurer

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 2

 

 

  TP ACQUISITION CORP.,   a Texas corporation         By: /s/ Dirk Montgomery  
Name: Dirk Montgomery   Title: Senior Vice President, Chief Financial  Officer
and Treasurer         T.C. MANAGEMENT, INC.,   a Delaware corporation        
By: /s/ Dirk Montgomery   Name: Dirk Montgomery   Title: Senior Vice President,
Chief Financial Officer and Treasurer         TPAQ HOLDING CORPORATION,   a
Delaware corporation         By: /s/ Dirk Montgomery   Name: Dirk Montgomery  
Title: Senior Vice President, Chief Financial Officer and Treasurer        
TEXAS TACO CABANA, L.P.,   a Texas limited partnership         By: T.C.
Management, Inc.,     its general partner         By: /s/ Dirk Montgomery  
Name: Dirk Montgomery   Title: Senior Vice President, Chief Financial Officer
and Treasurer

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 3

 

 

  TC BEVCO LLC,   a Texas limited liability company         By: /s/ Louis
DiPietro   Name:  Louis DiPietro   Title: Manager

 



FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 4

 

 



  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent         By: /s/ Logan
Lanier   Name:  Logan Lanier   Title: Authorized Officer

 

 

FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT – Page 5

 

